 BOGALUSA MOTORS, INC.97BOGALUSA MOTORS, INC.; A. G. NEWBAUER & A. L.HAGEDORN d/b/a HAGEDORN PONTIAC COMPANY; 1LAWRENCE GUIDRY d/b/a GUIDRY'S AUTO SERVICE;'HOLLAND MOTORS, INC.; LINDSLEY-FEIBER MOTORCO., INC.;WESLEY MOTOR COMPANY, INC.; 1 A. E.KNIGHT, JR. & BRUCE WHITE d/b/a WHITE-KNIGHTMOTORS;' H. C. McKOY d/b/a McKOY LINCOLN-MER-CURY COMPANY;, A. E. KNIGHT, SR., d/b/a MAGICCITY MOTORS'andPINE TREE LODGE 1983, INTER-NATIONAL ASSOCIATION OF MACHINISTS, AFL, andLOCAL UNION NO. 5, INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, AFL, Joint Petitioners. CasesNos. 15-RC-965, 15-RC-966, 15-RC-967, 15-RC-968, 15-RC-969, 15-RC-970, 15-RC-971, 15-RC-972, and 15-RC-973. November 18, 1953DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing washeld before Joseph Smolen, hearing officer. The Employershavemoved that these cases be remanded for rehearingbecause of the alleged prejudice and bias of the hearing offi-cer, particularly in questioning witnesses to an unnecessaryand inappropriate extent.As representation proceedings areinvestigatory rather than adversary,it is a hearing officer'sfunction to see that the record contains a full presentation offactualmaterial upon which the Board can decide the issuesinvolved.While the record does not disclose bias, prejudice,partiality, or incapability on the part of the hearing officer,we do not condone his conduct in monopolizing the questioningofwitnesses,testifyingas to his own experience on anirrelevant matter,and introducing and permitting the introduc-tionofextraneous issues. However,the record does notdisclose that any party was denied the opportunity to introducepertinent evidence, or was otherwise prejudiced. As therecord is adequate for decision, we find no merit in theEmployer's motions relating to the conduct of the hearing.:The hearing officer'srulingsmade at the hearing are freefrom prejudicial error and are hereby adopted.3'The Employer's name appears in the caption as amended at the hearing.2See Ravenna Arsenal, Inc— 98 NLRB 1.SThe hearing officer referred to the Boardthe following Employers' motions: (1) Todeconsolidate and dismiss the petitionson the ground that the consolidation was improper;(2) to dismiss the petitions on the ground that therewas no satisfactory showing of com-pliance; (3) to dismiss the petitions on the groundthat there was no showing that a competentrepresentativeof Local Union No. 5, waspresent atthe hearingto representthat union;(4) to dismissthe petitionson the groundthat there was no adequate showing of interestdesignating a joint petitioner;(5) to find legalbias and prejudice on the part of thehearingofficerforparticipating in the hearingby questioningwitnessesto an "unnecessary andinappropriate extent";and (6) to dismissthe petitionsfor lack of jurisdiction over the107 NLRB No. 30. 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDUponthe entire record in these cases, the Board finds:1.Each Employer has a nonexclusive franchise for the saleofnationally distributed automobiles,parts, and equipment.Some also have similar franchises for the sale of farm andtruck equipment.The contracts with the manufacturers allprovide specifically for capital requirements,place of busi-ness, service facilities,and advertising details. Each Em-ployermakes substantial purchases directly from outside theState, ranging in dollar volume from$90,000 to$630,000.Only one Employer, Lindsley-FeiberMotor Co.,Inc., has adirect inflow of goods or materials from outside the Statetotalingmore than $500,000 a year.4Virtuallyall sales arelocal.The Employerscontend that they are not engaged in opera-tionsaffectingcommerce. Under the principal standardsestablished by the Board in October 1950, for determiningwhether or not it would effectuate the policiesof the Act toassert jurisdiction over particular employers in commerce,theBoard would,and hereby does, assert jurisdiction overeach Employer on the ground that its establishment operatesas "an integral part of a multistate enterprise." 52.Thelabor organizations named below claim jointly torepresent certain employees of each of the Employers.3.A question affecting commerce exists concerning therepresentation of certain employees of each of the Employers,within the meaning of Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The Petitioners generally request units comprising allservice department employees,body andtrim shop employees,parts department employees,and, where employed,service-station attendants and helpers, excluding all office and plantEmployersinvolved.Motions (1), (2), and(4) relate to matters for administrative determi-nation, not litigableby theparties. Bill Daniels,Inc., et al.,88 NLRB 572; Lion Oil Company,76NLRB565;andThe Baldwin Locomotive Works, 76 NLRB 922. They are,therefore,deniedMotions (3) and(4) are basedupon the Employers'contentionthat itis improper forthe Boardto entertain a petition jointly signedby twounions,and, presumably, that it wouldbe improper for the Boardto certifythePetitioners jointly. We see noreason to departfrom the Board'spast practices in suchcasesThenames of the Petitioners will appearjointly on the ballot and, if theyare successfulin theelections directed hereinafter, theywillbe certified jointly as thebargaining representativeof the employees in any suchappropriate unit.The fact that the Employer may then insist that the Petitionersbargainjointly for such employeesas a single unit neither constitutesthema single labor organi-zation,withinthemeaningof Section9 (f), (g), and(h), nor precludes one unionfrom com-petentlyrepresentingthe other at thehearing.Accordingly,we deny these motions. SeeWhite Motor Company, 86 NLRB380, and casescited at footnote 4, therein. Motions (5) and(6) are denied for the reasonsset forth in the body of the decision.4For the reasons stated inhis dissent in Klinka's Garage, 106 NLRB 969, ChairmanFarmer would not assert jurisdictionover any ofthe presentEmployers other than Lindsley-Feiber Motor Co., Inc.5See Sixteenthand Seventeenth AnnualReports,pp. 15 and39 and pp.9, 13-15,and casescited therein;Howell Chevrolet Co., 95 NLRB 410, enfd. 204 F. 2d 79 (C. A. 9), certioraripending.BoardMember Rodgersjoins in this decisionbut is not to be deemed thereby asagreeingwith the Board's present jurisdictional standards. BOGALUSA MOTORS INC.99clerical employees,automobile salesmen, and the statutoryexclusions.TheEmployers,on the other hand,generallycontend that the appropriate unit should be all employees,including office clericals and salesmen,with the statutoryexclusions.Although the Board has found that the unit urged by theEmployers may be appropriate,6the Board has in the pastmade a policy of not including office clericals in a unit withthe shop employees of an automobile dealer,and of excludingsalesmen from such a unit unless some participating labororganization desired their inclusion.?In the past,the Boardhas included clericals and salesmen in the same unit or foundeach to be a separate appropriate unit.8 In the event that therewas only one employee who was outside the requested unit,the Board normally included such employee, whether a sales-man or a clerk.9The Employers contend that the Board should reexaminethisdecisional pattern and find appropriate,as it does inretail stores,a unit of all employees. 10 In support of thisposition,theEmployers note that many automobile dealersmaintain small and closely knit establishments in which therelationshipbetween the salesman and the mechanic whoservices the salesman'scustomers' cars or repairs them isas close as that between the salesman and the office clericals.We find merit in this contention.Accordingly,we find that allemployees, including salesmen and clerks, with the statutoryexclusions,constitute the unit appropriate for purposes ofcollective bargaining in automobile retail and service estab-lishments. 11Particular problems remain to be decided on a case-to-casebasis.InBogalusaMotors, Inc.,thePetitioners contend thatDonahue, a semimonthly-paid parts department employee isa supervisor,but thatBrowder,the body shopforeman isnot.The record clearly establishes that Donahue does nothave authority to hire, fire,discipline,change pay,or effec-tively recommend such action.He does not grant time off andhis only direction of work is routine instructions to the juniorparts man or helper.We agreewith the Employer's contentionthat Donahue is not a supervisor within the meaning of Section6See Nash BoulevardCorp.,98 NLRB 156;Massachusetts Motor CarCo., 90 NLRB No. 186(not reported in the printed volumes of Board Decisions).7 Hanna MotorCompany, 94 NLRB 105.8 Nash BoulevardCorp.,supra.9See Hill& Co., 76 NLRB 158; PaisleySteamshipCo., 55 NLRB 945.io Sears,Roebuck andCo., 66 NLRB285;DenverDry Goods Company, 74 NLRB 1167;Sears,Roebuck and Co.,90 NLRBNo. 15 (not reported in the printed volumes of BoardDecisions)."Board Member Murdock would grant the requested unitsfor thereason that such unitsare not only traditional to establishments engaged in the sale and repair of automobiles butalso one uniformly held appropriate for the purposesof collectivebargaining.Dunlap Chev-rolet Company, 91 NLRB 115,and cases cited therein. 100DECISIONSOF NATIONAL LABOR RELATIONS BOARD2 (11) of the Act, and isthereforewithin the unit. On theother hand,Browder doeshave authoritytohire, and hashired 2 of the 3 employees presently working inthe bodyshop.He also transfers employees and responsibly directswork.We therefore find that he is a supervisor,and shallexclude him.InHagedornPontiacCompany,our unit finding aboveeliminates the questions relating to the inclusion or exclusionof the single clerical employee, the 2 service station gasattendants,and Easterling,and Fierabend,2 employees whospend a substantial portion of their working time doing partsdepartment or repair work but who also do a significantamount of sales work.The Petitioners contend,and theEmployerdenies, that Parnell,Easterling and Fierabend aresupervisors.Although1mechanic testified that LeBlanc,the former owner,had told himthat Parnell was the shopforeman,the record establishes that,since the change inmanagement in June 1953,Parnell has had no supervisoryauthority.The record fails to support the allegation thateitherEasterling or Fierabend is vested with supervisoryauthority. Accordinglywe shall include them.The EmployerinHollandMotors, Inc., seeks to excludeStogner as the supervisor in the body shop.As the recordestablishes that Stogner has authorityeffectivelyto recom-mend hiring and discharging employees and may on his owninitiative lay off employeesin the bodyshop, we find, con-traryto the Petitioners'contention,that Stogner is a super-visor and we shall,therefore,exclude him.InWesley Motor Company,Inc., there were twoeligibilityproblems. In view of our finding that salesmen should beincluded in the appropriate bargaining unit, we need not, anddo not, determine whether McKay is principally employed asa salesman,as the Petitioner contends,or as a parts depart-ment employee, as the Employer contends.The Petitionersalso seek to excludeOttisBates on the ground of his relation-ship to Hiram Wesley,the Employer'spresident.Bates ismarried to Wesley'swife's sister.The Employercontends,and we agree,that this degree of relationship is not a basisfor exclusion when as here,there is no affirmative showingthat the employee involved enjoys a special status whichallieshis interests with those of management. Accordingly,we shall include Bates. 12The Petitioners would exclude Miss Dillon from the unit inWhite-KnightMotors because she is the aunt of one of thepartners and an office clerical.As there is no evidence thatshe enjoys a special status allying her interests with those ofmanagement because of her relationship,we shall includeher. 19TheEmployer would exclude, and the Petitionerswould include, Bertoniere,whom the Employer asserts to be12 See International Metal ProductsCompany. 107 NLRB 65.1lSee footnote 12, supra. BEARING & RIM SUPPLY CO101a supervisor. The record establishes that Bertoniere assignswork to other employees and has the authority effectively torecommend hiring and discharging employees. Accordingly,we find that he is a supervisor and shall exclude him.The sole problem in McKoy Lincoln-Mercury Companyrelates to the propriety of including Pearce, an employeewho regularly works not only in the parts department butalso as the payroll clerk and as a part-time salesman. Wenote that the performance of such multiple functions by asingle employee is persuasive evidence in support of ourfinding that all employees constitute the appropriate unit.InMagic City Motors, the parties disagree as to theinclusion or exclusion of Stone, the head mechanic in therepair shop, and Hopkins, the son-in-law of the owner. TheEmployer would include both. The Employer admitted thatStone can transfer other employees to different tasks butcontends that such transfers can be effected bynonsupervisors.However, the Employer also admitted that Stone can effectivelyrecommend that a probationary employee be made permanentor released. We therefore find that Stone is a supervisorwithin the meaning of the Act, and shall exclude him. Likethe Employer, we think the relationship between Hopkins andA.E.Knight, Sr., insufficient, in the absence of a showingthat he is accorded disparate and preferential treatment, towarrant his exclusion. 14We find that all employees of each of the Employers atitsBogalusa,Louisiana, establishment, excluding guards,professional employees, and supervisors as defined in theAct, constitute separate units, appropriate for the purposesof collective bargaining within the meaning of Section 9 (b)of the Act.[Text of Direction of Elections omitted from publication.]14 Ibid.BEARING & RIM SUPPLY CO.andCECIL SALING, M. F.SCHOENBERG, ARLO L. MC FARLAND, CLYDE ENGLUNG,and DONALD W. LINDQUIST,PetitionersandWAREHOUSE-MEN, GARAGE and SERVICE STATION EMPLOYEES'LOCAL UNION NO. 334, A. F. of L.' Case No. 19-RD-64.November 18, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition for decertification duly filed under Section9 (c) of the National Labor Relations Act, a hearing was heldbeforeEugene R. Ormsbee, hearing officer. The hearing1The name of the Union appears as corrected at the hearing.107 NLRB No. 34.